Title: Thomas Jefferson to William Chamberlayne, 4 April 1811
From: Jefferson, Thomas
To: Chamberlayne, William


          
            
              Sir
              Monticello Apr. 4. 11.
            
             Your favor of Feb. 6. was duly recieved. I am now beginning to get my crop to market where (Richmond) it will be deposited in the hands of Messrs Gibson & Jefferson for sale, and as soon as the proceeds shall be recieved I will send you an order for the amount of the negro hire as stated below.  I have given credit for the time that Tom Buck worked as if he had been a sound hand, and charged nothing but his bread, which I actually purchased (for it was a new plantation) and paid 4. and 5. Dollars a barrel for it. I hope the statement will meet your approbation & tender you the assurance of my great respect.
            
              Th:
              Jefferson
          
          
            Tom Lee, Frederic, Tom Buck & Nancy were hired for £50. their separate hire not being fixed. it is usual to estimate a woman at half the value of a man. according to this the 3. men would have been 47. D 62 c each and the woman 23.81. but as Tom Buck worked 2. months only his hire would be only 7.95 Das follows 
            
              
                
                
                
                
 Dc
 
                
              
              
                The hire of
         
                 
            Tom Lee
         
                
            
         
                47.62
                
              
              
                
                 
            Frederic
         
                
                47.62
                
              
              
                
                 
            Tom Buck
         
                
                7.95
                
              
              
                
                 
            Nancy
         
                
                23.81
                
            
         
                
                
                
            127. Dollars
 
              
              
                 
             Cr. by paid James Lewis board & nursing
         
                33.
                26
                
              
              
                
            
            
            
             by pd Dr Everett,
             attendce, operations Etc
            
            
         
                24.
                
              
              
                
            
             by 2½ barrels of corn @ 4.D.
         
                10.
                
              
              
                
            Balance due
                59.
                74
                
            127.
              
            
          
        